Name: Commission Regulation (EC) NoÃ 1460/2005 of 8 September 2005 amending Council Regulation (EC) NoÃ 747/2001 as regards Community tariff quotas and reference quantities for certain products originating in Algeria
 Type: Regulation
 Subject Matter: tariff policy;  beverages and sugar;  agricultural activity;  international trade;  Africa;  marketing;  cooperation policy
 Date Published: nan

 9.9.2005 EN Official Journal of the European Union L 233/11 COMMISSION REGULATION (EC) No 1460/2005 of 8 September 2005 amending Council Regulation (EC) No 747/2001 as regards Community tariff quotas and reference quantities for certain products originating in Algeria THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EC) No 747/2001 of 9 April 2001 providing for the management of Community tariff quotas and of reference quantities for products eligible for preferences by virtue of agreements with certain Mediterranean countries and repealing Regulations (EC) No 1981/94 and (EC) No 934/95 (1), and in particular Article 5(1)(b) thereof, Whereas: (1) By its Decision of 18 July 2005 (2), the Council approved the Euro-Mediterranean Agreement establishing an Association between the European Community and its Member States, of the one part, and the Peoples Democratic Republic of Algeria, of the other part. (2) That Agreement provides, for certain products originating in Algeria, for tariff concessions that apply within the limits of Community tariff quotas and in the framework of reference quantities. (3) To implement the tariff quotas and reference quantities, it is necessary to amend Regulation (EC) No 747/2001. (4) Because Commission Regulation (EEC) No 3590/85 of 18 December 1985 on the certificate and analysis report required for the importation of wine, grape juice and grape must (3) was repealed by Commission Regulation (EC) No 883/2001 of 24 April 2001 laying down detailed rules for implementing Council Regulation (EC) No 1493/1999 as regards trade with third countries in products in the wine sector (4), the reference in Regulation (EC) No 747/2001 to Regulation (EEC) No 3590/85 should, for reasons of clarity, be replaced by a new reference to Regulation (EC) No 883/2001. (5) For the year 2005 the volumes of the new tariff quotas should be calculated as a pro rata of the basic volumes specified in the Agreement, in proportion to the part of the period elapsed before the date of entry into force of the Agreement. (6) In order to facilitate the management for the year 2005 of the two tariff quotas already existing in Regulation (EC) No 747/2001 for wines originating in Algeria, the quantities imported within the framework of those quotas should be charged against the corresponding tariff quotas opened in accordance with Regulation (EC) No 747/2001, as amended by this Regulation. (7) Since the Agreement applies from 1 September 2005, this Regulation should apply from the same date. (8) The measures provided for in this Regulation are in accordance with the opinion of the Customs Code Committee, HAS ADOPTED THIS REGULATION: Article 1 Regulation (EC) No 747/2001 is amended as follows: 1. Article 3(1) is replaced by the following text: Article 3 Special conditions for entitlement to the tariff quotas for certain wines To benefit from the Community tariff quotas mentioned in Annexes I to III under order numbers 09.1001, 09.1107 and 09.1205, the wines shall be accompanied either by a certificate of designation of origin issued by the relevant Algerian, Moroccan or Tunisian authority, in accordance with the model set out in Annex XII, or by a VI 1 document or a VI 2 extract annotated in compliance with Article 32(2) of Regulation (EC) No 883/2001. 2. Annex I is replaced by the text set out in the Annex to this Regulation. Article 2 For the year 2005, the volumes of the Community tariff quotas for which the quota period starts before the date of entry into force of the Euro-Mediterranean Agreement establishing an Association between the European Community and its Member States, of the one part, and the People's Democratic Republic of Algeria, of the other part, except for the volumes of the tariff quotas for wines with order numbers 09.1001 and 09.1003, shall be reduced in proportion to the part of the period which elapsed before that date. Article 3 This Regulation shall enter into force on the third day following that of its publication in the Official Journal of the European Union. It shall apply with effect from 1 September 2005. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 8 September 2005. For the Commission LÃ ¡szlÃ ³ KOVÃ CS Member of the Commission (1) OJ L 109, 19.4.2001, p. 2. Regulation as last amended by Commission Regulation (EC) No 503/2005 (OJ L 83, 1.4.2005, p. 13). (2) Not yet published in the Official Journal. (3) OJ L 343, 20.12.1985, p. 20. (4) OJ L 128, 10.5.2001, p. 1. Regulation as last amended by Commission Regulation (EC) No 908/2004 (OJ L 163, 30.4.2004, p. 56). ANNEX ANNEX I ALGERIA Notwithstanding the rules for the interpretation of the Combined Nomenclature, the wording for the description of the products is to be considered as having no more than an indicative value, the preferential scheme being determined, within the context of this Annex, by the coverage of the CN codes as they exist at the time of adoption of this Regulation. Where ex CN codes are indicated, the preferential scheme is to be determined by application of the CN code and corresponding description taken together. PART A: Tariff quotas Order No CN code TARIC sub-division Description of goods Quota period Quota volume (in tonnes net weight) Quota duty 09.1002 0409 00 00 Natural honey from 1.1. to 31.12. 100 Exemption 09.1004 0603 Cut flowers and flower buds of a kind suitable for bouquets or for ornamental purposes, fresh, dried, dyed, bleached, impregnated or otherwise prepared from 1.1. to 31.12. 100 Exemption 09.1005 0604 Foliage, branches and other parts of plants, without flowers or flower buds, and grasses, mosses and lichens, being goods of a kind suitable for bouquets or for ornamental purposes, fresh, dried, dyed, bleached, impregnated or otherwise prepared from 1.1. to 31.12. 100 Exemption 09.1006 ex 0701 90 50 New potatoes, fresh or chilled from 1.1. to 31.3. 5 000 Exemption 09.1007 0809 10 00 Apricots, fresh from 1.1. to 31.12. 1 000 Exemption (1) 09.1008 0810 10 00 Strawberries, fresh from 1.11. to 31.3. 500 Exemption 09.1009 1509 Olive oil and its fractions, whether or not refined, but not chemically modified from 1.1. to 31.12. 1 000 Exemption 1510 00 Other oils and their fractions, obtained solely from olives, whether or not refined, but not chemically modified, including blends of these oils or fractions with oils or fractions of heading 1509 09.1010 ex 1512 19 90 10 Refined sunflower-seed oil from 1.1. to 31.12. 25 000 Exemption 09.1011 2002 10 10 Peeled tomatoes, prepared or preserved otherwise than by vinegar or acetic acid from 1.1. to 31.12. 300 Exemption 09.1012 2002 90 31 2002 90 39 2002 90 91 2002 90 99 Tomatoes prepared or preserved otherwise than by vinegar or acetic acid, other than whole or in pieces, with a dry matter content of not less than 12 % by weight from 1.1. to 31.12. 300 Exemption 09.1013 2009 50 Tomato juice from 1.1. to 31.12. 200 Exemption 09.1014 ex 2009 80 35 40, 91 Apricot juice from 1.1. to 31.12. 200 Exemption (1) ex 2009 80 38 93, 97 ex 2009 80 79 40, 80 ex 2009 80 86 50, 80 ex 2009 80 89 50, 80 ex 2009 80 99 15, 92 09.1001 ex 2204 21 79 71 Wines entitled to one of the following designations of origin: AÃ ¯n Bessem-Bouira, MÃ ©dÃ ©a, Coteaux du Zaccar, Dahra, Coteaux de Mascara, Monts du Tessalah, Coteaux de Tlemcen, of an actual alcoholic strength by volume not exceeding 15 % vol, in containers holding 2 l or less from 1.1. to 31.12. 224 000 hl Exemption ex 2204 21 80 71 ex 2204 21 84 51 ex 2204 21 85 71 09.1003 2204 10 19 2204 10 99 Other sparkling wine from 1.1. to 31.12. 224 000 hl Exemption 2204 21 10 2204 21 79 Other wine of fresh grapes ex 2204 21 80 71 79 80 2204 21 84 ex 2204 21 85 71 79 80 ex 2204 21 94 20 ex 2204 21 98 20 ex 2204 21 99 2204 29 10 2204 29 65 10 ex 2204 29 75 2204 29 83 10 ex 2204 29 84 20 ex 2204 29 94 20 ex 2204 29 98 20 ex 2204 29 99 10 PART B: Reference quantities Order No CN code TARIC sub-division Description of goods Reference quantity period Reference quantity volume (in tonnes net weight) Reference quantity duty 18.0410 0704 10 00 Cauliflowers and headed broccoli, fresh or chilled from 1.1. to 14.4. and from 1.12. to 31.12. 1 000 Exemption 0704 20 00 Brussels sprouts, fresh or chilled from 1.1. to 31.12. 0704 90 Other cabbages, kohlrabi, kale and similar edible brassicas, fresh or chilled from 1.1. to 31.12. 18.0420 0709 52 00 Truffles, fresh or chilled from 1.1. to 31.12. 100 Exemption 18.0430 ex 2005 10 00 10 20 40 Homogenised asparagus, carrots and mixtures of vegetables, prepared or preserved otherwise than by vinegar or acetic acid, not frozen from 1.1. to 31.12. 200 Exemption 18.0440 ex 2005 10 00 30 80 Other homogenised vegetables, prepared or preserved otherwise than by vinegar or acetic acid, not frozen, other than asparagus, carrots and mixtures of vegetables from 1.1. to 31.12. 200 Exemption 18.0450 2005 51 00 Beans, shelled, prepared or preserved otherwise than by vinegar or acetic acid, not frozen from 1.1. to 31.12. 200 Exemption 18.0460 2005 60 00 Asparagus, prepared or preserved otherwise than by vinegar or acetic acid, not frozen from 1.1. to 31.12. 200 Exemption 18.0470 2005 90 50 Globe artichokes, prepared or preserved otherwise than by vinegar or acetic acid, not frozen from 1.1. to 31.12. 200 Exemption 18.0480 2005 90 60 Carrots, prepared or preserved otherwise than by vinegar or acetic acid, not frozen from 1.1. to 31.12. 200 Exemption 18.0490 2005 90 70 Mixtures of vegetables, prepared or preserved otherwise than by vinegar or acetic acid, not frozen from 1.1. to 31.12. 200 Exemption 18.0500 2005 90 80 Other vegetables, prepared or preserved otherwise than by vinegar or acetic acid, not frozen from 1.1. to 31.12. 200 Exemption 18.0510 2007 91 90 Jams, fruit jellies, marmalades, purÃ ©es and pastes, obtained by cooking of citrus fruit, with a sugar content not exceeding 13 % by weight, other than homogenised preparations from 1.1. to 31.12. 200 Exemption 18.0520 2007 99 91 Apple purÃ ©e, including compotes, with a sugar content not exceeding 13 % by weight from 1.1. to 31.12. 200 Exemption 18.0530 2007 99 98 Jams, fruit jellies, marmalades, purÃ ©es and pastes, obtained by cooking of other fruit, with a sugar content not exceeding 13 % by weight, other than homogenised preparations from 1.1. to 31.12. 200 Exemption (1) The exemption applies only to the ad valorem duty.